Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-36 are pending and under consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention I, claims 27-28 are drawn to a pharmaceutical composition comprising: (a) a bispecific antigen-binding molecule comprising: (i) first antigen-binding domain that specifically binds human CD3 and comprises a HCVR-1 amino acid sequence of SEQ ID NO: 2 and (ii) a second antigen-binding domain that specifically binds human PSMA and comprises a HCVR-2 amino acid sequence of SEQ ID NO: 1; (b) an anti-4-1 BB agonist; and (c) a pharmaceutically acceptable carrier or diluent, classified in C07K16/00.

Invention II, claims 29-35 are drawn to a radiolabeled bispecific antibody conjugate comprising a bispecific antigen-binding molecule that binds PSMA and CD3, a chelating moiety, and a positron emitter, classified in A61K51/00.

Invention III, claims 1-26 are drawn to a method of treating a cancer or inhibiting the growth of a tumor comprising administering to a subject in need thereof a , classified in A61K39/00.

Invention IV, claim 36 is drawn to a method of imaging a tissue that expresses PSMA comprising administering a radiolabeled bispecific antibody conjugate of claim 29 to the tissue; and visualizing PSMA expression by positron emission tomography (PET) imaging, classified in A61K51/00.

The inventions are independent or distinct, each from the other because:
Inventions I/II and III/IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition comprising a bispecific antigen-binding molecule binding to CD3/PSMA and an anti-4-1BB agonist of Invention I can be used for the purpose other than treating a cancer or inhibiting the growth of a tumor as claimed in Invention III (for example, it can be used for in-vitro testing).  In addition, a bispecific antibody labeled with a fluorescent tag instead of a radiolabeled bispecific antibody conjugate of Invention II can be used for imaging a tissue that expresses PSMA as claimed in Invention IV.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search because of their different classifications.  Further, irrespective of their classification group, the examination of each invention requires consideration of different patentability issues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
If Applicant elects Invention III (claims 1-26), then the following species elections are required:

Species A: A method of treating a cancer or inhibiting the growth of a tumor comprising administering to a subject in need thereof a therapeutically effective amount of each of (a) an anti-CD3/anti-PSMA bispecific antigen-binding molecule; and (b) an anti-4-1 BB agonist as claimed in claim 1.

	Species B: A method of increasing expansion of CD8+ T cells in tumor tissue, the method comprising administering to a subject in need thereof a therapeutically effective amount of each of (a) an anti-CD3/anti-PSMA bispecific antigen-binding molecule; and (b) an anti-4-1 BB agonist as claimed in claim 23.

	Species C:	A method of eliciting and/or enhancing a T cell response to a tumor, the method comprising administering to a subject in need thereof a therapeutically effective amount of each of (a) an anti-CD3/anti-PSMA bispecific antigen-binding molecule; and (b) an anti-4-1 BB agonist as claimed in claim 26.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643     

/Brad Duffy/Primary Examiner, Art Unit 1643